UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 4, 2013 MADISON BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 0-54081 27-2585073 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8615 Ridgely’s Choice Drive, Suite 111, Baltimore, Maryland21236 (Address of principal executive offices, including zip code) (410) 529-7400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On June 4, 2013, Madison Bancorp, Inc. (the “Company”) announced its unaudited financial results for the three months and year ended March 31, 2013.For more information, reference is made to the Company’s press release dated June 4, 2013, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is furnished herewith: NumberDescription 99.1 Press Release dated June 4, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MADISON BANCORP, INC. Date: June 5, 2013 By: /s/Michael P. Gavin Michael P. Gavin President and Chief Executive Officer
